EXHIBIT 10.34

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

Dated as of February 6, 2004

 

By and Among

 

WILLIAM LYON HOMES, INC.,

 

the GUARANTORS named herein

 

and

 

UBS SECURITIES LLC

 

as Initial Purchaser

 

7 1/2% Senior Notes due 2014

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.

  

Definitions

   1

Section 2.

  

Exchange Offer

   4

Section 3.

  

Shelf Registration

   8

Section 4.

  

Additional Interest

   8

Section 5.

  

Registration Procedures

   10

Section 6.

  

Registration Expenses

   17

Section 7.

  

Indemnification

   18

Section 8.

  

Rules 144 and 144A

   21

Section 9.

  

Underwritten Registrations

   22

Section 10.

  

Miscellaneous

   22 (a)   

No Inconsistent Agreements

   22 (b)   

Adjustments Affecting Registrable Notes

   22 (c)   

Amendments and Waivers

   22 (d)   

Notices

   23 (e)   

Guarantors

   24 (f)   

Successors and Assigns

   24 (g)   

Counterparts

   24 (h)   

Headings

   24 (i)   

Governing Law

   24 (j)   

Severability

   24 (k)   

Securities Held by the Issuers or Their Affiliates

   25 (l)   

Third-Party Beneficiaries

   25 (m)   

Entire Agreement

   25

SIGNATURES

   S-1

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is dated as of February 6,
2004, by and among William Lyon Homes, Inc., a California corporation (the
“Company”) and each of the Guarantors (as defined herein) (the Company and the
Guarantors are referred to collectively herein as the “Issuers”), on the one
hand, and UBS SECURITIES LLC (the “Initial Purchaser”), on the other hand.

 

This Agreement is entered into in connection with the Purchase Agreement, dated
as of January 28, 2004, by and among the Issuers and the Initial Purchaser (the
“Purchase Agreement”), relating to the offering of $150,000,000 aggregate
principal amount of 7 1/2% Senior Notes due 2014 of the Company (including the
guarantees thereof by the Guarantors, the “Notes”). The execution and delivery
of this Agreement is a condition to the Initial Purchaser’s obligation to
purchase the Notes under the Purchase Agreement.

 

The parties hereby agree as follows:

 

Section 1. Definitions

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“action” shall have the meaning set forth in Section 7(c) hereof.

 

“Additional Interest” shall have the meaning set forth in Section 4(a) hereof.

 

“Advice” shall have the meaning set forth in Section 5 hereof.

 

“Additional Interest Payment Date” shall have the meaning set forth in Section
4(b) hereof.

 

“Agreement” shall have the meaning set forth in the first introductory paragraph
hereto.

 

“Applicable Period” shall have the meaning set forth in Section 2(b) hereof.

 

“Board of Directors” shall have the meaning set forth in Section 5 hereof.

 

“Business Day” shall mean a day that is not a Legal Holiday.

 

“Company” shall have the meaning set forth in the first introductory paragraph
hereto and shall also include the Company’s permitted successors and assigns.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“day” shall mean a calendar day.



--------------------------------------------------------------------------------

“Delay Period” shall have the meaning set forth in Section 5 hereof.

 

“Effectiveness Period” shall have the meaning set forth in Section 3(b) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Exchange Notes” shall have the meaning set forth in Section 2(a) hereof.

 

“Exchange Offer” shall have the meaning set forth in Section 2(a) hereof.

 

“Exchange Offer Registration Statement” shall have the meaning set forth in
Section 2(a) hereof.

 

“Guarantors” means each subsidiary of the Company listed on the signature page
to this Agreement and each Person who executes and delivers a counterpart of
this Agreement after the date hereof pursuant to Section 10(e) hereof.

 

“Holder” shall mean any holder of a Registrable Note or Registrable Notes.

 

“Indenture” shall mean the Indenture, dated as of February 6, 2004, by and among
the Issuers and Trustee, as trustee, pursuant to which the Notes are being
issued, as amended or supplemented from time to time in accordance with the
terms thereof.

 

“Initial Purchaser” shall have the meaning set forth in the first introductory
paragraph hereof.

 

“Inspectors” shall have the meaning set forth in Section 5(n) hereof.

 

“Issue Date” shall mean February 6, 2004, the date of original issuance of the
Notes.

 

“Issuers” shall have the meaning set forth in the first introductory paragraph
hereto.

 

“Legal Holiday” shall mean a Saturday, a Sunday or a day on which banking
institutions in New York, New York are required by law, regulation or executive
order to remain closed.

 

“Losses” shall have the meaning set forth in Section 7(a) hereof.

 

“NASD” shall mean National Association of Securities Dealers, Inc.

 

“Notes” shall have the meaning set forth in the second introductory paragraph
hereto.

 

“Participant” shall have the meaning set forth in Section 7(a) hereof.

 

“Participating Broker-Dealer” shall have the meaning set forth in Section 2(b)
hereof.

 

-2-



--------------------------------------------------------------------------------

“Person” shall mean an individual, corporation, partnership, joint venture
association, joint stock company, trust, unincorporated limited liability
company, government or any agency or political subdivision thereof or any other
entity.

 

“Private Exchange” shall have the meaning set forth in Section 2(b) hereof.

 

“Private Exchange Notes” shall have the meaning set forth in Section 2(b)
hereof.

 

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, any prospectus subject to completion and a
prospectus that includes any information previously omitted from a prospectus
filed as part of an effective registration statement in reliance upon Rule 430A
promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” shall have the meaning set forth in the second introductory
paragraph hereof.

 

“Records” shall have the meaning set forth in Section 5(n) hereof.

 

“Registrable Notes” shall mean each Note upon its original issuance and at all
times subsequent thereto, each Exchange Note as to which Section 2(c)(iv) hereof
is applicable upon original issuance and at all times subsequent thereto and
each Private Exchange Note upon original issuance thereof and at all times
subsequent thereto, in each case until (i) a Registration Statement (other than,
with respect to any Exchange Note as to which Section 2(c)(iv) hereof is
applicable, the Exchange Offer Registration Statement) covering such Note,
Exchange Note or Private Exchange Note has been declared effective by the
Commission and such Note, Exchange Note or such Private Exchange Note, as the
case may be, has been disposed of in accordance with such effective Registration
Statement, (ii) such Note has been exchanged pursuant to the Exchange Offer for
an Exchange Note or Exchange Notes that may be resold without restriction under
state and federal securities laws, (iii) such Note, Exchange Note or Private
Exchange Note, as the case may be, ceases to be outstanding for purposes of the
Indenture or (iv) such Note, Exchange Note or Private Exchange Note has been
sold in compliance with Rule 144 or is salable pursuant to Rule 144(k).

 

“Registration Default” shall have the meaning set forth in Section 4(a) hereof.

 

“Registration Statement” shall mean any appropriate registration statement of
the Issuers covering any of the Registrable Notes filed with the Commission
under the Securities Act, and all amendments and supplements to any such
Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference or deemed to be incorporated by reference
therein.

 

“Requesting Participating Broker-Dealer” shall have the meaning set forth in
Section 2(b) hereof.

 

-3-



--------------------------------------------------------------------------------

“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule (other than Rule
144A) or regulation hereafter adopted by the Commission providing for offers and
sales of securities made in compliance therewith resulting in offers and sales
by subsequent holders that are not affiliates of an issuer of such securities
being free of the registration and prospectus delivery requirements of the
Securities Act.

 

“Rule 144A” shall mean Rule 144A promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule (other than Rule 144)
or regulation hereafter adopted by the Commission.

 

“Rule 415” shall mean Rule 415 promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Shelf Filing Event” shall have the meaning set forth in Section 2(c) hereof.

 

“Shelf Registration” shall have the meaning set forth in Section 3(a) hereof.

 

“TIA” shall mean the Trust Indenture Act of 1939, as amended.

 

“Trustee” shall mean the trustee under the Indenture and the trustee (if any)
under any indenture governing the Exchange Notes and Private Exchange Notes.

 

“underwritten registration” or “underwritten offering” shall mean a registration
in which securities of the Issuers are sold to an underwriter for reoffering to
the public.

 

Section 2. Exchange Offer

 

(a) Unless the Exchange Offer would violate applicable law or interpretation of
the staff of the Commission, the Issuers shall (i) file a Registration Statement
(the “Exchange Offer Registration Statement”) with the Commission on an
appropriate registration form with respect to a registered offer (the “Exchange
Offer”) to exchange any and all of the Registrable Notes for a like aggregate
principal amount of notes (including the guarantees with respect thereto, the
“Exchange Notes”) that are identical in all material respects to the Notes
(except that the Exchange Notes shall not contain restrictive legends, terms
with respect to transfer restrictions or Additional Interest upon a Registration
Default), (ii) use their reasonable best efforts to cause the Exchange Offer
Registration Statement to be declared effective under the Securities Act and
(iii) use their reasonable best efforts to consummate the Exchange Offer within
180 days after the Issue Date. Upon the Exchange Offer Registration Statement
being declared effective by the Commission, the Issuers will offer the Exchange
Notes in exchange for surrender of the Notes. The Issuers shall keep the
Exchange Offer open for not less than 30 days (or longer if required by
applicable law) after the date notice of the Exchange Offer is mailed to
Holders.

 

-4-



--------------------------------------------------------------------------------

Each Holder that participates in the Exchange Offer will be required to
represent to the Issuers in writing that (i) any Exchange Notes to be received
by it will be acquired in the ordinary course of its business, (ii) it has no
arrangement or understanding with any Person to participate in the distribution
(within the meaning of the Securities Act) of the Exchange Notes in violation of
the provisions of the Securities Act, (iii) it is not an affiliate of the
Company or any Guarantor as defined by Rule 405 of the Securities Act, or if it
is an affiliate, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, (iv) if such Holder
is not a broker-dealer, it is not engaged in, and does not intend to engage in,
a distribution of Exchange Notes and (v) if such Holder is a broker-dealer that
will receive Exchange Notes for its own account in exchange for Notes that were
acquired as a result of market-making or other trading activities, it will
deliver a prospectus in connection with any resale of such Exchange Notes.

 

(b) The Issuers and the Initial Purchaser acknowledge that the staff of the
Commission has taken the position that any broker-dealer that elects to exchange
Notes that were acquired by such broker-dealer for its own account as a result
of market-making or other trading activities for Exchange Notes in the Exchange
Offer (a “Participating Broker-Dealer”) may be deemed to be an “underwriter”
within the meaning of the Securities Act and must deliver a prospectus meeting
the requirements of the Securities Act in connection with any resale of such
Exchange Notes (other than a resale of an unsold allotment resulting from the
original offering of the Notes).

 

The Issuers and the Initial Purchaser also acknowledge that the staff of the
Commission has taken the position that if the Prospectus contained in the
Exchange Offer Registration Statement includes a plan of distribution containing
a statement to the above effect and the means by which Participating
Broker-Dealers may resell the Exchange Notes, without naming the Participating
Broker-Dealers or specifying the amount of Exchange Notes owned by them, such
Prospectus may be delivered by Participating Broker-Dealers to satisfy their
prospectus delivery obligations under the Securities Act in connection with
resales of Exchange Notes for their own accounts, so long as the Prospectus
otherwise meets the requirements of the Securities Act.

 

In light of the foregoing, if requested by a Participating Broker-Dealer (a
“Requesting Participating Broker-Dealer”), the Issuers agree to use their
reasonable best efforts to keep the Exchange Offer Registration Statement
continuously effective for a period necessary to comply with applicable law in
connection with such resales but in no event more than 180 days after the date
on which the Exchange Registration Statement is declared effective, or such
longer period if extended pursuant to any Delay Period in accordance with the
last paragraph of Section 5 hereof (such period, the “Applicable Period”), or
such earlier date as each Requesting Participating Broker-Dealer shall have
notified the Company in writing that such Requesting Participating Broker-Dealer
has resold all Exchange Notes acquired by it in the Exchange Offer. The Issuers
shall include a plan of distribution in such Exchange Offer Registration
Statement that meets the requirements set forth in the preceding paragraph.

 

If, prior to consummation of the Exchange Offer, the Initial Purchaser or any
other Holder holds any Notes acquired by it that have, or that are reasonably
likely to be determined to have, the status of an unsold allotment in an initial
distribution, or if any Holder is not entitled to participate in the Exchange
Offer, the Issuers upon the request of the Initial Purchaser or any such Holder,
as the case may be, shall simultaneously with the delivery of the Exchange Notes
in the Exchange Offer, issue

 

-5-



--------------------------------------------------------------------------------

and deliver to the Initial Purchaser or any such Holder, as the case may be, in
exchange (the “Private Exchange”) for such Notes held by the Initial Purchaser
or any such Holder a like principal amount of notes (the “Private Exchange
Notes”) of the Issuers that are identical in all material respects to the
Exchange Notes except that the Private Exchange Notes may be subject to
restrictions on transfer and bear a legend to such effect. The Private Exchange
Notes shall be issued pursuant to the same indenture as the Exchange Notes and
bear the same CUSIP number as the Exchange Notes (if permitted by the CUSIP
Service Bureau).

 

Upon consummation of the Exchange Offer in accordance with this Section 2, the
Issuers shall have no further registration obligations other than the Issuers’
continuing registration obligations with respect to (i) Private Exchange Notes,
(ii) Exchange Notes held by Participating Broker-Dealers and (iii) Notes or
Exchange Notes as to which clause (c)(iv) of this Section 2 applies.

 

In connection with the Exchange Offer, the Issuers shall:

 

(1) mail or cause to be mailed or otherwise delivered to each Holder of record,
with instructions to further deliver to each Holder entitled to participate in
the Exchange Offer a copy of the Prospectus forming part of the Exchange Offer
Registration Statement, together with an appropriate letter of transmittal and
related documents;

 

(2) utilize the services of a depositary for the Exchange Offer with an address
in the Borough of Manhattan, The City of New York;

 

(3) permit Holders to withdraw tendered Notes at any time prior to the close of
business, New York time, on the last Business Day on which the Exchange Offer
shall remain open; and

 

(4) otherwise comply in all material respects with all applicable laws, rules
and regulations.

 

As soon as practicable after the close of the Exchange Offer and the Private
Exchange, if any, the Issuers shall:

 

(1) accept for exchange all Notes validly tendered and not validly withdrawn by
the Holders in accordance with the terms and conditions of the Exchange Offer
and the Private Exchange, if any;

 

(2) deliver or cause to be delivered to the Trustee for cancellation all
Registrable Notes so accepted for exchange; and

 

(3) cause the Trustee to authenticate and deliver promptly to each such Holder
of Notes, Exchange Notes or Private Exchange Notes, as the case may be, equal in
principal amount to the Registrable Notes of such Holder so accepted for
exchange.

 

The Exchange Offer and the Private Exchange shall not be subject to any
conditions, other than that (i) the Exchange Offer or Private Exchange, as the
case may be, does not violate applicable

 

-6-



--------------------------------------------------------------------------------

law or any applicable interpretation of the staff of the Commission, (ii) no
action or proceeding shall have been instituted or threatened by any person or
entity in any court or by any governmental agency which might materially impair
the ability of the Issuers to proceed with the Exchange Offer or the Private
Exchange, and no material adverse development shall have occurred in any
existing action or proceeding with respect to the Issuers, and in the Issuers’
judgment, there does not exist any other actual or threatened legal impediment
to the Exchange Offer or the Private Exchange, (iii) all governmental approvals
shall have been obtained, which approvals the Company deems necessary for the
consummation of the Exchange Offer or Private Exchange, and (iv) there shall not
have occurred (A) a suspension of, or material limitation on, trading in
securities generally on the New York Stock Exchange, the American Stock Exchange
or the Nasdaq National Market, (B) a general moratorium declaration by either
Federal or New York State authorities or a material disruption in commercial
banking or securities settlement or clearance securities in the United States,
(C) an outbreak or escalation of hostilities or national or international
calamity or crisis directly or indirectly involving the United States or a
declaration by the United States of a national emergency or war or other
national or international calamity or crisis (economic, political, financial or
otherwise) which affects the U.S. and international markets.

 

The Exchange Notes and the Private Exchange Notes shall be issued under (i) the
Indenture or (ii) an indenture identical in all material respects to the
Indenture (in either case, with such changes as are necessary to comply with any
requirements of the Commission to effect or maintain the qualification thereof
under the TIA) and which, in either case, has been qualified under the TIA and
shall provide that (a) the Exchange Notes shall not be subject to the transfer
restrictions set forth in the Indenture and (b) the Private Exchange Notes shall
be subject to the transfer restrictions set forth in the Indenture. The
Indenture or such indenture shall provide that the Exchange Notes, the Private
Exchange Notes and the Notes shall vote and consent together on all matters as
one class and that none of the Exchange Notes, the Private Exchange Notes or the
Notes will have the right to vote or consent as a separate class on any matter.

 

(c) In the event that (i) any changes in law or the applicable interpretations
of the staff of the Commission do not permit the Issuers to effect the Exchange
Offer, (ii) for any reason the Exchange Offer is not consummated within 180 days
of the Issue Date, (iii) any Holder notifies the Company prior to the 5th
Business Day following consummation of the Exchange Offer that it is prohibited
by law or the applicable interpretations of the staff of the Commission from
participating in the Exchange Offer, (iv) in the case of any Holder who
participates in the Exchange Offer, such Holder does not receive Exchange Notes
on the date of the exchange that may be sold without restriction under state and
federal securities laws (other than due solely to the status of such Holder as
an affiliate of any Issuer within the meaning of the Securities Act) or (v) the
Initial Purchaser so requests with respect to Notes or Private Exchange Notes
that have, or that are reasonably likely to be determined to have, the status of
unsold allotments in an initial distribution (each such event referred to in
clauses (i) through (v) of this sentence, a “Shelf Filing Event”), then the
Issuers shall file a Shelf Registration pursuant to Section 3 hereof.

 

-7-



--------------------------------------------------------------------------------

Section 3. Shelf Registration

 

If at any time a Shelf Filing Event shall occur, then:

 

(a) Shelf Registration. The Issuers shall file with the Commission a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Notes not exchanged in the Exchange
Offer, Private Exchange Notes and Exchange Notes as to which Section 2(c)(iv) is
applicable (the “Shelf Registration”). The Shelf Registration shall be on Form
S-1 or another appropriate form permitting registration of such Registrable
Notes for resale by Holders in the manner or manners designated by them
(including, without limitation, one or more underwritten offerings). The Issuers
shall not permit any securities other than the Registrable Notes to be included
in the Shelf Registration.

 

(b) The Issuers shall use their reasonable best efforts (x) to cause the Shelf
Registration to be declared effective under the Securities Act on or prior to
the 180th day after the occurrence of the applicable Shelf Filing Event and (y)
to keep the Shelf Registration continuously effective under the Securities Act
for the time period ending on the date which is two years from the Issue Date
(the “Effectiveness Period”), or such shorter period ending when all Registrable
Notes covered by the Shelf Registration have been sold in the manner set forth
and as contemplated in the Shelf Registration; provided, however, that (i) the
Effectiveness Period in respect of the Shelf Registration shall be extended to
the extent required to permit dealers to comply with the applicable prospectus
delivery requirements of Rule 174 under the Securities Act and as otherwise
provided herein and (ii) the Company may suspend the effectiveness of the Shelf
Registration by written notice to the Holders solely (A) as a result of the
filing of a post-effective amendment to the Shelf Registration to incorporate
annual audited financial information with respect to the Company where such
post-effective amendment is not yet effective and needs to be declared effective
to permit Holders to use the related Prospectus or (B) to the extent and for so
long as permitted by this Section 3(b) or the penultimate paragraph of Section
5.

 

(c) Supplements and Amendments. The Issuers agree to supplement or make
amendments to the Shelf Registration as and when required by the rules,
regulations or instructions applicable to the registration form used for such
Shelf Registration or by the Securities Act or rules and regulations thereunder
for shelf registration, or if reasonably requested by the Holders of a majority
in aggregate principal amount of the Registrable Notes covered by such
Registration Statement or by any underwriter of such Registrable Notes.

 

Section 4. Additional Interest

 

(a) The Issuers and the Initial Purchaser agree that the Holders will suffer
damages if the Issuers fails to fulfill their obligations under Section 2 or
Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Issuers agree that if:

 

(i) the Exchange Offer is not consummated on or prior to the 180th day following
the Issue Date, or, if that day is not a Business Day, the next day that is a
Business Day; or

 

-8-



--------------------------------------------------------------------------------

(ii) the Shelf Registration is required to be filed but is not declared
effective within the time period specified in Section 3(b)(x), or is declared
effective by such date but thereafter ceases to be effective or usable (unless
the Shelf Registration ceases to be effective or usable as specifically
permitted by the penultimate paragraph of Section 5 hereof),

 

(each such event referred to in clauses (i) and (ii) a “Registration Default”),
additional interest in the form of additional cash interest (“Additional
Interest”) will accrue on the affected Registrable Notes. The rate of Additional
Interest will be 0.25% per annum for the first 90-day period immediately
following the occurrence of a Registration Default, increasing by an additional
0.25% per annum with respect to each subsequent 90-day period up to a maximum
amount of Additional Interest of 1.00% per annum, from and including the date on
which any such Registration Default shall occur to, but excluding, the earlier
of (1) the date on which all Registration Defaults have been cured or (2) the
date on which such Registrable Note ceases to be a Registrable Note or otherwise
become freely transferable by Holders other than affiliates of the Issuers
without further registration under the Securities Act. If, after the cure of all
Registration Defaults then in effect, there is a subsequent Registration
Default, the rate of Additional Interest for such subsequent Registration
Default shall initially be 0.25% regardless of the rate in effect with respect
to any prior Registration Default at the time of cure of such Registration
Default and shall increase in the manner and be subject to the maximum
Additional Interest rate contained in the preceding sentence.

 

Notwithstanding the foregoing, (1) the amount of Additional Interest payable
shall not increase because more than one Registration Default has occurred and
is pending and (2) a Holder of Registrable Notes that is not entitled to the
benefits of the Shelf Registration (e.g., such Holder has not elected to include
information) shall not be entitled to Additional Interest with respect to a
Registration Default that pertains to the Shelf Registration.

 

(b) So long as Notes remain outstanding, the Company shall notify the Trustee
within five Business Days after each and every date on which an event occurs in
respect of which Additional Interest is required to be paid. Any amounts of
Additional Interest due pursuant to clauses (a)(i) or (a)(ii) of this Section 4
will be payable in cash semi-annually on each February 15 and August 15 (each a
“Additional Interest Payment Date”), commencing with the first such date
occurring after any such Additional Interest commences to accrue, to Holders to
whom regular interest is payable on such Additional Interest Payment Date with
respect to Notes that are Registrable Notes. The amount of Additional Interest
for each Registrable Note will be determined by multiplying the applicable rate
of Additional Interest by the aggregate principal amount of such Registrable
Note outstanding on the Additional Interest Payment Date following such
Registration Default in the case of the first such payment of Additional
Interest with respect to a Registration Default (and thereafter at the next
succeeding Additional Interest Payment Date until the cure of such Registration
Default), and multiplying the product of the foregoing by a fraction, the
numerator of which is the number of days such Additional Interest rate was
applicable during such period (determined on the basis of a 360-day year
comprised of twelve 30-day months and, in the case of a partial month, the
actual number of days elapsed), and the denominator of which is 360.

 

-9-



--------------------------------------------------------------------------------

Section 5. Registration Procedures

 

In connection with the filing of any Registration Statement pursuant to Section
2 or 3 hereof, the Issuers shall effect such registrations to permit the sale of
the securities covered thereby in accordance with the intended method or methods
of disposition thereof, and pursuant thereto and in connection with any
Registration Statement filed by the Issuers hereunder, the Issuers shall:

 

(a) Prepare and file with the Commission the Registration Statement or
Registration Statements prescribed by Section 2 or 3 hereof, and use their
reasonable best efforts to cause each such Registration Statement to become
effective and remain effective as provided herein; provided, however, that, if
(1) such filing is pursuant to Section 3 hereof, or (2) a Prospectus contained
in the Exchange Offer Registration Statement filed pursuant to Section 2 hereof
is required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period
relating thereto, before filing any Registration Statement or Prospectus or any
amendments or supplements thereto, the Issuers shall furnish to and afford the
Holders of the Registrable Notes covered by such Registration Statement or each
such Participating Broker-Dealer, as the case may be, their counsel (if
requested by any such person) and the managing underwriters, if any, a
reasonable opportunity to review copies of all such documents (including copies
of any documents to be incorporated by reference therein and all exhibits
thereto) proposed to be filed (in each case at least two Business Days prior to
such filing). The Issuers shall not file any Registration Statement or
Prospectus or any amendments or supplements thereto if the Holders of a majority
in aggregate principal amount of the Registrable Notes covered by such
Registration Statement, or any such Participating Broker-Dealer, as the case may
be, their counsel, or the managing underwriters, if any, shall reasonably
object.

 

(b) Prepare and file with the Commission such amendments and post-effective
amendments to each Shelf Registration or Exchange Offer Registration Statement,
as the case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period or the Applicable Period, as
the case may be; cause the related Prospectus to be supplemented by any
Prospectus supplement required by applicable law, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; and comply with the applicable provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
securities covered by such Registration Statement as so amended or in such
Prospectus as so supplemented and with respect to the subsequent resale of any
securities being sold by a Participating Broker-Dealer covered by any such
Prospectus, in each case, in accordance with the intended methods of
distribution set forth in such Registration Statement or Prospectus, as so
amended or supplemented.

 

(c) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto from whom the Company has received written
notice that such Broker-Dealer will be a Participating Broker-Dealer in the
applicable Exchange Offer, notify the selling Holders of Registrable Notes,

 

-10-



--------------------------------------------------------------------------------

or each such Participating Broker-Dealer, as the case may be, their counsel (if
such counsel is known to the Issuers) and the managing underwriters, if any, as
promptly as possible, and, if requested by any such Person, confirm such notice
in writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective under the
Securities Act (including in such notice a written statement that any Holder
may, upon request, obtain, at the sole expense of the Issuers, one conformed
copy of such Registration Statement or post-effective amendment including
financial statements and schedules, documents incorporated or deemed to be
incorporated by reference and exhibits), (ii) of the issuance by the Commission
of any stop order suspending the effectiveness of a Registration Statement or of
any order preventing or suspending the use of any preliminary prospectus or the
initiation of any proceedings for that purpose, (iii) if at any time when a
Prospectus is required by the Securities Act to be delivered in connection with
sales of the Registrable Notes or resales of Exchange Notes by Participating
Broker-Dealers the representations and warranties of the Issuers contained in
any agreement (including any underwriting agreement) contemplated by Section
5(m) hereof cease to be true and correct in all material respects, (iv) of the
receipt by any of the Issuers of any notification with respect to the suspension
of the qualification or exemption from qualification of a Registration Statement
or any of the Registrable Notes or the Exchange Notes for offer or sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, (v) of the happening of any event, the existence of any condition or
any information becoming known to any Issuer that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in or amendments or supplements to
such Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the Prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and (vi) of the Company’s determination that a
post-effective amendment to a Registration Statement would be appropriate.

 

(d) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use their reasonable best efforts to prevent the issuance of
any order suspending the effectiveness of a Registration Statement or of any
order preventing or suspending the use of a Prospectus or suspending the
qualification (or exemption from qualification) of any of the Registrable Notes
or the Exchange Notes, as the case may be, for sale in any jurisdiction, and, if
any such order is issued, to use their reasonable best efforts to obtain the
withdrawal of any such order at the earliest practicable moment.

 

(e) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer

 

-11-



--------------------------------------------------------------------------------

who seeks to sell Exchange Notes during the Applicable Period and if requested
by the managing underwriter or underwriters (if any), the Holders of a majority
in aggregate principal amount of the Registrable Notes covered by such
Registration Statement or any Participating Broker-Dealer, as the case may be,
(i) promptly incorporate in such Registration Statement or Prospectus a
prospectus supplement or post-effective amendment such information as the
managing underwriter or underwriters (if any), such Holders or any Participating
Broker-Dealer, as the case may be (based upon advice of counsel), determine is
reasonably required to be included therein and (ii) make all required filings of
such prospectus supplement or such post-effective amendment as soon as
practicable after the Company has received notification of the matters to be
incorporated in such prospectus supplement or post-effective amendment;
provided, however, that the Issuers shall not be required to take any action
hereunder that could, in the judgment of counsel to the Issuers, be reasonably
expected to violate applicable laws.

 

(f) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, furnish to each selling Holder of Registrable Notes or each
such Participating Broker-Dealer, as the case may be, who so requests, their
counsel (if requested by any such person) and each managing underwriter, if any,
at the sole expense of the Issuers, one conformed copy of the Registration
Statement or Registration Statements and each post-effective amendment thereto,
including financial statements and schedules, and, if requested, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits.

 

(g) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, deliver to each selling Holder of Registrable Notes or each
such Participating Broker-Dealer, as the case may be, their respective counsel
(if requested) and the underwriters, if any, at the sole expense of the Issuers,
as many copies of the Prospectus or Prospectuses (including each form of
preliminary prospectus) and each amendment or supplement thereto and any
documents incorporated by reference therein as such Persons may reasonably
request; and, subject to the last paragraph of this Section 5, the Issuers
hereby consent to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Holders of Registrable Notes or each such
Participating Broker-Dealer, as the case may be, and the underwriters or agents,
if any, and dealers (if any), in connection with the offering and sale of the
Registrable Notes covered by, or the sale by Participating Broker-Dealers of the
Exchange Notes pursuant to, such Prospectus and any amendment or supplement
thereto.

 

(h) Prior to any public offering of Registrable Notes or Exchange Notes or any
delivery of a Prospectus contained in the Exchange Offer Registration Statement
by any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use their reasonable best efforts to register or qualify, and
to cooperate with the selling Holders of Registrable Notes or each such
Participating Broker-Dealer, as the case may be, the managing

 

-12-



--------------------------------------------------------------------------------

underwriter or underwriters, if any, and their respective counsel in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Notes or Exchange Notes, as the case may be,
for offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any selling Holder, Participating Broker-Dealer, or
the managing underwriter or underwriters reasonably request; provided, however,
that where Exchange Notes or Registrable Notes are offered other than through an
underwritten offering, the Issuers agree to cause the Issuers’ counsel to
perform Blue Sky investigations and file registrations and qualifications
required to be filed pursuant to this Section 5(h); keep each such registration
or qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of such Exchange Notes or Registrable Notes covered by the
applicable Registration Statement; provided, however, that no Issuer shall be
required to (A) qualify generally to do business in any jurisdiction where it is
not then so qualified, (B) take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject, (C)
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject or (D) make any change to its
certificate of incorporation or bylaws (or any other organizational document) or
any agreement between it and the holders of its ownership interests.

 

(i) If a Shelf Registration is filed pursuant to Section 3 hereof, cooperate
with the selling Holders of Registrable Notes and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Notes to be sold, which certificates shall
not bear any restrictive legends and shall be in a form eligible for deposit
with The Depository Trust Company; and enable such Registrable Notes to be in
such denominations and registered in such names as the managing underwriter or
underwriters, if any, or selling Holders may request at least two Business Days
prior to any sale of such Registrable Notes.

 

(j) Use their reasonable best efforts to cause the Registrable Notes or Exchange
Notes covered by any Registration Statement to be registered with or approved by
such other governmental agencies or authorities as may be reasonably necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Notes or Exchange Notes,
except as may be required solely as a consequence of the nature of such selling
Holder’s business, in which case the Issuers will cooperate in all reasonable
respects with the filing of such Registration Statement and the granting of such
approvals.

 

(k) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, upon the occurrence of any event contemplated by Section
5(c)(v) or 5(c)(vi) hereof, as promptly as practicable prepare and (subject to
Section 5(a) and the penultimate paragraph of this Section 5) file with the
Commission, at the sole expense of the Issuers, a supplement or post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or any document incorporated

 

-13-



--------------------------------------------------------------------------------

or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Notes being sold thereunder or to the purchasers of the Exchange Notes to whom
such Prospectus will be delivered by a Participating Broker-Dealer, any such
Prospectus will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(l) Prior to the effective date of the first Registration Statement relating to
the Registrable Notes, (i) provide the Trustee with certificates for the
Registrable Notes in a form eligible for deposit with The Depository Trust
Company and (ii) provide a CUSIP number for the Registrable Notes.

 

(m) In connection with any underwritten offering of Registrable Notes pursuant
to a Shelf Registration, enter into an underwriting agreement as is customary in
underwritten offerings of debt securities similar to the Notes and take all such
other actions as are reasonably requested by the managing underwriter or
underwriters in order to expedite or facilitate the registration or the
disposition of such Registrable Notes and, whether or not such offering is an
underwritten offering, (i) make such representations and warranties to the
underwriter or underwriters (and to any Holder that has advised the Company
that, based on the advice of its counsel, such Holder may have a “due diligence”
defense under Section 11 of the Securities Act), and covenants with, the
underwriters with respect to the business of the Issuers and their subsidiaries
(including any acquired business, properties or entity, if applicable), and the
Registration Statement, Prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, as are customarily made
by issuers to underwriters in underwritten offerings of debt securities similar
to the Notes, and confirm the same in writing if and when requested; (ii) use
their reasonable best efforts to obtain the written opinions of counsel to the
Issuers and written updates thereof in form, scope and substance reasonably
satisfactory to the managing underwriter or underwriters, addressed to the
underwriters (and to any Holder that has advised the Company that, based on the
advice of its counsel, such Holder may have a “due diligence” defense under
Section 11 of the Securities Act) covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by the managing underwriter or underwriters; (iii) use
their reasonable best efforts to obtain “cold comfort” letters and updates
thereof in form, scope and substance reasonably satisfactory to the managing
underwriter or underwriters from the independent certified public accountants of
the Issuers (and, if necessary, any other independent certified public
accountants of any subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included or incorporated by reference in the Registration Statement),
addressed to each of the underwriters (and to any Holder that has advised the
Company that, based on the advice of its counsel, such Holder may have a “due
diligence” defense under Section 11 of the Securities Act), such letters to be
in customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings; and (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures no less favorable than those set forth in Section 7
hereof (or such other provisions and procedures acceptable to Holders of a
majority in aggregate principal amount of Registrable

 

-14-



--------------------------------------------------------------------------------

Notes covered by such Registration Statement and the managing underwriter or
underwriters or agents) with respect to all parties to be indemnified pursuant
to said Section; provided that the Issuers shall not be required to provide
indemnification to any underwriter selected in accordance with the provisions of
Section 9 hereof with respect to information relating to such underwriter
furnished in writing to the Company by or on behalf of such underwriter
expressly for inclusion in such Registration Statement. The above shall be done
at each closing under such underwriting agreement, or as and to the extent
required thereunder.

 

(n) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or (2) a
Prospectus contained in the Exchange Offer Registration Statement filed pursuant
to Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, make available for inspection by any selling Holder of such
Registrable Notes being sold or each such Participating Broker-Dealer, as the
case may be, any underwriter participating in any such disposition of
Registrable Notes, if any, and any attorney, accountant or other agent retained
by any such selling Holder or each such Participating Broker-Dealer, as the case
may be, or underwriter (collectively, the “Inspectors”), at the offices where
normally kept, during normal business hours and upon reasonable notice, all
financial and other records, pertinent corporate documents and instruments of
the Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, directors and employees of the Company
and its subsidiaries to supply all information reasonably requested by any such
Inspector in connection with such Registration Statement and Prospectus. Each
Inspector shall agree in writing that it will keep the Records confidential and
that it will not disclose, or use in connection with any market transactions in
violation of any applicable securities laws, any Records that the Company
determines, in good faith, to be confidential and that it notifies the
Inspectors in writing are confidential unless (i) the disclosure of such Records
is necessary to avoid or correct a misstatement or omission in such Registration
Statement or Prospectus, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction, or (iii) the
information in such Records has been made generally available to the public;
provided, however, that (x) each Inspector shall agree to use reasonable best
efforts to provide notice to the Company of the potential disclosure of any
information by such Inspector pursuant to clause (i) or (ii) of this sentence to
permit the Issuers to obtain a protective order (or waive the provisions of this
paragraph (n)) and (y) each such Inspector shall take such actions as are
reasonably necessary to protect the confidentiality of such information.

 

(o) Provide an indenture trustee for the Registrable Notes or the Exchange
Notes, as the case may be, and cause the Indenture or the trust indenture
provided for in Section 2(a) hereof to be qualified under the TIA not later than
the effective date of the Exchange Offer or the first Registration Statement
relating to the Registrable Notes; and in connection therewith, cooperate with
the trustee under any such indenture and the Holders of the Registrable Notes or
Exchange Notes, as applicable, to effect such changes to such indenture as may
be required for such indenture to be so qualified in accordance with the terms
of the TIA; and execute, and use their reasonable best efforts to cause such
trustee to execute, all documents as may be required to effect such changes, and
all other forms and documents required to be filed with the Commission to enable
such indenture to be so qualified in a timely manner.

 

-15-



--------------------------------------------------------------------------------

(p) Comply with all applicable rules and regulations of the Commission and make
generally available to the Company’s securityholders earnings statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder (or any similar rule promulgated under the Securities Act) no later
than 45 days after the end of any 12-month period (or 90 days after the end of
any 12-month period if such period is a fiscal year) (i) commencing at the end
of any fiscal quarter in which Registrable Notes or Exchange Notes are sold to
underwriters in a firm commitment or best efforts underwritten offering and (ii)
if not sold to underwriters in such an offering, commencing on the first day of
the first fiscal quarter of the Company after the effective date of a
Registration Statement, which statements shall cover said 12-month periods
consistent with the requirements of Rule 158.

 

(q) Upon the request of the Initial Purchaser or a Participating Broker-Dealer,
upon consummation of the Exchange Offer or a Private Exchange, use their
reasonable best efforts to obtain an opinion of counsel to the Issuers, in a
form customary for underwritten transactions, addressed to the Trustee for the
benefit of the requesting party or parties, that the Exchange Notes or Private
Exchange Notes, as the case may be, and the related indenture constitute legal,
valid and binding obligations of the Issuers, enforceable against the Issuers in
accordance with its respective terms, subject to customary exceptions and
qualifications.

 

(r) If the Exchange Offer or a Private Exchange is to be consummated, upon
delivery of the Registrable Notes by Holders to the Company (or to such other
Person as directed by the Company) in exchange for the Exchange Notes or the
Private Exchange Notes, as the case may be, mark, or cause to be marked, on such
Registrable Notes that such Registrable Notes are being cancelled in exchange
for the Exchange Notes or the Private Exchange Notes, as the case may be;
provided that in no event shall such Registrable Notes be marked as paid or
otherwise satisfied.

 

(s) Cooperate with each seller of Registrable Notes covered by any Registration
Statement and each underwriter, if any, participating in the disposition of such
Registrable Notes and their respective counsel in connection with any filings
required to be made with the NASD.

 

(t) Use their reasonable best efforts to take all other steps reasonably
necessary or advisable to effect the registration of the Exchange Notes and/or
Registrable Notes covered by a Registration Statement contemplated hereby.

 

The Company may require each seller of Registrable Notes or Exchange Notes as to
which any registration is being effected to furnish to the Company such
information regarding such seller and the distribution of such Registrable Notes
or Exchange Notes as the Company may, from time to time, reasonably request. The
Company may exclude from such registration the Registrable Notes of any seller
so long as such seller fails to furnish such information within a reasonable
time after receiving such request and in the event of such an exclusion, the
Issuers shall have no further obligation under this Agreement (including,
without limitation, the obligations under Section 4) with respect to such seller
or any subsequent Holder of such Registrable Notes. Each seller as to which any
Shelf Registration is being effected agrees to furnish promptly to the Company
all information required to be disclosed in order to make any information
previously furnished to the Company by such seller not materially misleading.

 

-16-



--------------------------------------------------------------------------------

If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Company or the Guarantors, then such Holder
shall have the right to require (i) the insertion therein of language, in form
and substance reasonably satisfactory to such Holder, to the effect that the
holding by such Holder of such securities is not to be construed as a
recommendation by such Holder of the investment quality of the securities
covered thereby and that such holding does not imply that such Holder will
assist in meeting any future financial requirements of the Company or the
Guarantors, or (ii) in the event that such reference to such Holder by name or
otherwise is not required by the Securities Act or any similar federal statute
then in force, the deletion of the reference to such Holder in any amendment or
supplement to the applicable Registration Statement filed or prepared subsequent
to the time that such reference ceases to be required.

 

Each Holder of Registrable Notes and each Participating Broker-Dealer agrees by
acquisition of such Registrable Notes or Exchange Notes that, upon the Company
providing notice to such Holder or Participating Broker-Dealer, as the case may
be, (x) of the happening of any event of the kind described in Section 5(c)(ii),
5(c)(iii), 5(c)(iv), or 5(c)(v) hereof, or (y) that the Board of Directors of
the Company (the “Board of Directors”) has resolved that the Company has a bona
fide business purpose for doing so, then, upon providing such notice (which
shall refer to the penultimate paragraph of this Section 5), the Issuers may
delay the filing or the effectiveness of the Exchange Offer Registration
Statement or the Shelf Registration (if not then filed or effective, as
applicable) and shall not be required to maintain the effectiveness thereof or
amend or supplement the Exchange Offer Registration Statement or the Shelf
Registration, in all cases, for a period (a “Delay Period”) expiring upon the
earlier to occur of (i) in the case of the immediately preceding clause (x),
such Holder’s or Participating Broker-Dealer’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 5(k) hereof or until
it is advised in writing (the “Advice”) by the Company that the use of the
applicable Prospectus may be resumed, and has received copies of any amendments
or supplements thereto or (ii) in the case of the immediately preceding clause
(y), the date which is the earlier of (A) the date on which such business
purpose ceases to interfere with the Issuers’ obligations to file or maintain
the effectiveness of any such Registration Statement pursuant to this Agreement
or (B) 60 days after the Company notifies the Holders of such good faith
determination. There shall not be more than 60 days of Delay Periods during any
12-month period. The maximum length of the Applicable Period set forth in
Section 2(b) shall be extended by a number of days equal to the number of days
during any Delay Period. Any Delay Period will not alter the obligations of the
Issuers to pay Additional Interest under the circumstances set forth in Section
4 hereof.

 

Each Holder or Participating Broker-Dealer, by its acceptance of any Registrable
Note, agrees that during any Delay Period, each Holder or Participating
Broker-Dealer will discontinue disposition of such Notes or Exchange Notes
covered by such Registration Statement or Prospectus or Exchange Notes to be
sold by such Holder or Participating Broker-Dealer, as the case may be.

 

Section 6. Registration Expenses

 

All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuers (other than any underwriting discounts or commissions)
shall be borne by the Issuers,

 

-17-



--------------------------------------------------------------------------------

whether or not the Exchange Offer Registration Statement or the Shelf
Registration is filed or becomes effective or the Exchange Offer is consummated,
including, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses of compliance with state securities or
Blue Sky laws (including, without limitation, fees and disbursements of counsel
in connection with Blue Sky qualifications of the Registrable Notes or Exchange
Notes and determination of the eligibility of the Registrable Notes or Exchange
Notes for investment under the laws of such jurisdictions (x) where the holders
of Registrable Notes are located, in the case of an Exchange Offer, or (y) as
provided in Section 5(h) hereof, in the case of a Shelf Registration or in the
case of Exchange Notes to be sold by a Participating Broker-Dealer during the
Applicable Period)), (ii) printing expenses, including, without limitation,
expenses of printing certificates for Registrable Notes or Exchange Notes in a
form eligible for deposit with The Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by the managing
underwriter or underwriters, if any, or by the Holders of a majority in
aggregate principal amount of the Registrable Notes included in any Registration
Statement or in respect of Exchange Notes to be sold by any Participating
Broker-Dealer during the Applicable Period, as the case may be, (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Issuers and the reasonable fees and disbursements of one special counsel for all
of the sellers of Registrable Notes (exclusive of any counsel retained pursuant
to Section 7 hereof) selected by the Holders of a majority in aggregate
principal amount of Notes, Exchange Notes and Private Exchange Notes being
registered and reasonably satisfactory to the Issuers, (v) fees and
disbursements of all independent certified public accountants referred to in
Section 5(m)(iii) hereof (including, without limitation, the expenses of any
special audit and “cold comfort” letters required by or incident to such
performance), (vi) Securities Act liability insurance, if the Issuers desire
such insurance, (vii) fees and expenses of all other Persons retained by any of
the Issuers, (viii) internal expenses of the Issuers (including, without
limitation, all salaries and expenses of officers and employees of the Company
performing legal or accounting duties), (ix) the expense of any annual audit,
(x) the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange, and the obtaining of a
rating of the securities, in each case, if applicable, (xi) any required fees
and expenses incurred in connection with any filing required to be made with the
NASD and (xii) the expenses relating to printing, word processing and
distributing all Registration Statements, underwriting agreements, indentures
and any other documents necessary in order to comply with this Agreement.
Notwithstanding the foregoing or anything to the contrary, each Holder shall pay
all underwriting discounts and commissions of any underwriters with respect to
any Registrable Notes sold by or on behalf of it.

 

Section 7. Indemnification

 

(a) The Issuers, jointly and severally, agree to indemnify and hold harmless
each Holder of Registrable Notes and each Participating Broker-Dealer selling
Exchange Notes during the Applicable Period, each Person, if any, who controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act, the agents, employees, officers and directors
of each Holder and each such Participating Broker-Dealer and the agents,
partners, members, employees, officers, managers and directors of any such
controlling Person (each, a “Participant”) from and against any and all losses,
liabilities, claims, damages and expenses whatsoever (including, but not limited
to, reasonable attorneys’ fees and any and all reasonable expenses whatsoever
actually incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
reasonable amounts paid in settlement of any claim or litigation)

 

-18-



--------------------------------------------------------------------------------

(collectively, “Losses”) to which they or any of them may become subject under
the Securities Act, the Exchange Act or otherwise insofar as such Losses (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in any Registration
Statement (or any amendment thereto) or Prospectus (as amended or supplemented
if the Company shall have furnished any amendments or supplements thereto) or
any preliminary prospectus, or caused by, arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the case of the
Prospectus, in the light of the circumstances under which they were made, not
misleading, provided that (i) the foregoing indemnity shall not be available to
any Participant insofar as such Losses are caused by any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with information relating to such Participant furnished to the
Company in writing by or on behalf of such Participant expressly for use
therein, and (ii) the foregoing indemnity with respect to any preliminary
prospectus shall not inure to the benefit of any Participant from whom the
Person asserting such Losses purchased Registrable Notes if (x) it is
established in the related proceeding that such Participant failed to send or
give a copy of the Prospectus (as amended or supplemented if such amendment or
supplement was furnished to such Participant prior to the written confirmation
of such sale) to such Person with or prior to the written confirmation of such
sale, if required by applicable law, and (y) the untrue statement or omission or
alleged untrue statement or omission was completely corrected in the Prospectus
(as amended or supplemented if amended or supplemented as aforesaid) and such
Prospectus does not contain any other untrue statement or omission or alleged
untrue statement or omission that was the subject matter of the related
proceeding. This indemnity agreement will be in addition to any liability that
the Issuers may otherwise have, including, but not limited to, liability under
this Agreement.

 

(b) Each Participant agrees, severally and not jointly, to indemnify and hold
harmless each Issuer, each Person, if any, who controls any Issuer within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act, and each of their respective agents, partners, members, employees, officers
and members of the board of directors from and against any Losses to which they
or any of them may become subject under the Securities Act, the Exchange Act or
otherwise insofar as such Losses (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement (or any amendment thereto) or
Prospectus (as amended or supplemented if the Company shall have furnished any
amendments or supplements thereto) or any preliminary prospectus, or caused by,
arising out of or based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the Prospectus, in the light of the circumstances under
which they were made, not misleading, in each case to the extent, but only to
the extent, that any such Loss arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with information relating to such Participant
furnished in writing to the Company by or on behalf of such Participant
expressly for use therein.

 

(c) Promptly after receipt by an indemnified party under subsection 7(a) or 7(b)
above of notice of the commencement of any action, suit or proceeding
(collectively, an “action”), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify each party against whom indemnification is to be sought in writing of the
commencement of such action (but the failure so to notify an indemnifying party
shall not relieve

 

-19-



--------------------------------------------------------------------------------

such indemnifying party from any liability that it may have under this Section 7
except to the extent that it has been prejudiced in any material respect by such
failure). In case any such action is brought against any indemnified party, and
it notifies an indemnifying party of the commencement of such action, the
indemnifying party will be entitled to participate in such action, and to the
extent it may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense of such action with counsel reasonably satisfactory to such
indemnified party. Notwithstanding the foregoing, the indemnified party or
parties shall have the right to employ its or their own counsel in any such
action, but the reasonable fees and expenses of such counsel shall be at the
expense of such indemnified party or parties unless (i) the employment of such
counsel shall have been authorized in writing by the indemnifying parties in
connection with the defense of such action, (ii) the indemnifying parties shall
not have employed counsel to take charge of the defense of such action within a
reasonable time after notice of commencement of the action, or (iii) the named
parties to such action (including any impleaded parties) include such
indemnified party and the indemnifying party or parties (or such indemnifying
parties have assumed the defense of such action), and such indemnified party or
parties shall have reasonably concluded, after consultation with counsel, that
there may be defenses available to it or them that are different from or
additional to those available to one or all of the indemnifying parties (in
which case the indemnifying parties shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events such reasonable fees and expenses of counsel shall be borne by the
indemnifying parties. In no event shall the indemnifying party be liable for the
reasonable fees and expenses of more than one counsel (together with appropriate
local counsel) at any time for all indemnified parties in connection with any
one action or separate but substantially similar or related actions arising out
of the same general allegations or circumstances. Any such separate firm for the
Participants shall be designated in writing by Participants who sold a majority
in interest of Registrable Notes sold by all such Participants and shall be
reasonably acceptable to the Company and any such separate firm for the Issuers,
their affiliates, officers, directors, representatives, employees and agents and
such control Person of such Issuers shall be designated in writing by such
Issuers and shall be reasonably acceptable to the Holders. An indemnifying party
shall not be liable for any settlement of any claim or action effected without
its written consent, which consent may not be unreasonably withheld.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by paragraph (a) or (b) of this
Section 7, then the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 60 Business Days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
not have reimbursed the indemnified party in accordance with such request prior
to the date of such settlement and (iii) such indemnified party shall have given
the indemnifying party at least 45 days’ prior notice of its intention to
settle. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement (x) includes an unconditional release of such indemnified party
from all liability on claims that are the subject matter of such proceeding and
(y) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

(d) In order to provide for contribution in circumstances in which the
indemnification provided for in this Section 7 is for any reason held to be
unavailable from the indemnifying

 

-20-



--------------------------------------------------------------------------------

party for any Losses referred to therein, or is insufficient to hold harmless a
party indemnified under this Section 7 for any Losses referred to therein, each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such aggregate Losses (i) in such proportion as
is appropriate to reflect the relative benefits received by each indemnifying
party, on the one hand, and each indemnified party, on the other hand, from the
sale of the Notes to the Initial Purchaser or the resale of the Registrable
Notes by such Holder, as applicable, or (ii) if such allocation is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
each indemnified party, on the one hand, and each indemnifying party, on the
other hand, in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations. The relative
benefits received by the Issuers, on the one hand, and each Participant, on the
other hand, shall be deemed to be in the same proportion as (x) the total
proceeds from the sale of the Notes to the Initial Purchaser (net of discounts
and commissions but before deducting expenses) received by the Issuers are to
(y) the total net profit received by such Participant in connection with the
sale of the Registrable Notes. The relative fault of the parties shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuers or such
Participant and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission or alleged
statement or omission.

 

(e) The parties agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to above. Notwithstanding the provisions of this Section
7, (i) in no case shall any Participant be required to contribute any amount in
excess of the amount by which the net profit received by such Participant in
connection with the sale of the Registrable Notes exceeds the amount of any
damages that such Participant has otherwise been required to pay by reason of
any untrue or alleged untrue statement or omission or alleged omission and (ii)
no person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim for contribution may be
made against another party or parties under this Section 7, notify such party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 7 or
otherwise, except to the extent that it has been prejudiced in any material
respect by such failure; provided, however, that no additional notice shall be
required with respect to any action for which notice has been given under this
Section 7 for purposes of indemnification. Anything in this section to the
contrary notwithstanding, no party shall be liable for contribution with respect
to any action or claim settled without its written consent, provided, however,
that such written consent was not unreasonably withheld.

 

Section 8. Rules 144 and 144A

 

The Issuers covenant that they will file the reports required, if any, to be
filed by them under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder in a timely manner in
accordance with the requirements of the Securities Act and the

 

-21-



--------------------------------------------------------------------------------

Exchange Act and, if at any time the Issuers are not required to file such
reports, they will, upon the request of any Holder or beneficial owner of
Registrable Notes, make available such information necessary to permit sales
pursuant to Rule 144A under the Securities Act. The Issuers further covenant
that for so long as any Registrable Notes remain outstanding they will take such
further action as any Holder of Registrable Notes may reasonably request from
time to time to enable such Holder to sell Registrable Notes without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144(k) and Rule 144A under the Securities Act, as such
Rules may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the Commission.

 

Section 9. Underwritten Registrations

 

If any of the Registrable Notes covered by any Shelf Registration are to be sold
in an underwritten offering, the investment banker or investment bankers and
manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable Notes
included in such offering and shall be reasonably acceptable to the Company.

 

No Holder of Registrable Notes may participate in any underwritten registration
hereunder if such Holder does not (a) agree to sell such Holder’s Registrable
Notes on the basis provided in any underwriting arrangements approved by the
Persons entitled hereunder to approve such arrangements and (b) complete and
execute all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

 

Section 10. Miscellaneous

 

(a) No Inconsistent Agreements. The Issuers have not, as of the date hereof, and
shall not, after the date of this Agreement, enter into any agreement with
respect to any of their securities that is inconsistent with the rights granted
to the Holders of Registrable Notes in this Agreement or otherwise conflicts
with the provisions hereof. The rights granted to the Holders hereunder do not
conflict with and are not inconsistent with, in any material respect, the rights
granted to the holders of any of the Issuers’ other issued and outstanding
securities under any such agreements. The Issuers have not entered and will not
enter into any agreement with respect to any of their securities which will
grant to any Person piggy-back registration rights with respect to any
Registration Statement.

 

(b) Adjustments Affecting Registrable Notes. The Issuers shall not, directly or
indirectly, take any action with respect to the Registrable Notes as a class
that would adversely affect the ability of the Holders of Registrable Notes to
include such Registrable Notes in a registration undertaken pursuant to this
Agreement.

 

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given except pursuant to a written agreement duly
signed and delivered by (I) the Company (on behalf of all Issuers) and (II)(A)
the Holders of not less than a majority in aggregate principal amount of the
then outstanding Registrable Notes and (B) in circumstances that would adversely
affect the Participating Broker-Dealers, the Participating Broker-Dealers
holding not less than a majority in aggregate principal amount of the Exchange
Notes held by all Participating Broker-Dealers; provided, however, that Section
7 and this Section 10(c) may not be amended, modified or supplemented except

 

-22-



--------------------------------------------------------------------------------

pursuant to a written agreement duly signed and delivered by the Issuers and
each Holder and each Participating Broker-Dealer (including any Person who was a
Holder or Participating Broker-Dealer of Registrable Notes or Exchange Notes, as
the case may be, disposed of pursuant to any Registration Statement) affected by
any such amendment, modification, waiver or supplement. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders of Registrable
Notes whose securities are being sold pursuant to a Registration Statement and
that does not directly or indirectly affect, impair, limit or compromise the
rights of other Holders of Registrable Notes may be given by Holders of at least
a majority in aggregate principal amount of the Registrable Notes being sold
pursuant to such Registration Statement.

 

(d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or telecopier:

 

(i) if to a Holder of the Registrable Notes or any Participating Broker-Dealer,
at the most current address of such Holder or Participating Broker-Dealer, as
the case may be, set forth on the records of the registrar under the Indenture.

 

(ii) if to any Issuer, to it

 

c/o William Lyon Homes, Inc.

4490 Von Karman,

Newport Beach, CA 92660

 

Fax: (949) 252-2575

Attention: Chief Financial Officer

 

with a copy to:

 

Irell & Manella LLP

1800 Avenue of the Stars

Suite 900

Los Angeles, CA 90067

 

Fax: (310) 203-7199

Attention: Meredith Jackson, Esq.

 

(iii) if to the Initial Purchaser, at the address as follows:

 

UBS Securities LLC

677 Washington Blvd.

Stamford, Connecticut 06901

Telephone: (203) 719-3000

Fax number: (203) 719-1075

Attention: High Yield Syndicate Department

 

with a copy at such address to the attention of:

 

Legal Department

Fax number: (203) 719-0680

 

-23-



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt is acknowledged
by the recipient’s telecopier machine, if telecopied; and on the next Business
Day, if timely delivered to an air courier guaranteeing overnight delivery.

 

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

 

(e) Guarantors. So long as any Registrable Notes remain outstanding, the Issuers
shall cause each Person that becomes a guarantor of the Notes under the
Indenture to execute and deliver a counterpart to this Agreement which subjects
such Person to the provisions of this Agreement as a Guarantor. Each of the
Guarantors agrees to join the Issuers in all of their undertakings hereunder to
effect the Exchange Offer for the Exchange Notes and the filing of any Shelf
Registration required hereunder.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto, the
Holders and the Participating Broker-Dealers; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign holds
Registrable Notes.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction.

 

-24-



--------------------------------------------------------------------------------

(k) Securities Held by the Issuers or Their Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Notes is required
hereunder, Registrable Notes held by the Issuers or any of their affiliates (as
such term is defined in Rule 405 under the Securities Act) shall not be counted
in determining whether such consent or approval was given by the Holders of such
required percentage.

 

(l) Third-Party Beneficiaries. Holders and beneficial owners of Registrable
Notes and Participating Broker-Dealers are intended third-party beneficiaries of
this Agreement, and this Agreement may be enforced by such Persons. No other
Person is intended to be, or shall be construed as, a third-party beneficiary of
this Agreement.

 

(m) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein and any and all prior oral or written
agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Holders on the one hand
and the Issuers on the other, or between or among any agents, representatives,
parents, subsidiaries, affiliates, predecessors in interest or successors in
interest with respect to the subject matter hereof and thereof are merged herein
and replaced hereby.

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

WILLIAM LYON HOMES, INC.

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

   

Name:

 

Wade H. Cable

   

Title:

 

President

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Grubbs

   

Title:

 

Senior Vice President

WILLIAM LYON HOMES

PH - LP VENTURES

PH - RIELLY VENTURES

PH VENTURES – SAN JOSE

PRESLEY CMR, INC.

PRESLEY HOMES

SYCAMORE CC, INC.

WILLIAM LYON SOUTHWEST, INC.

as Guarantors

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

   

Name:

 

Wade H. Cable

   

Title:

 

President

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Grubbs

   

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

CALIFORNIA EQUITY FUNDING, INC.

as Guarantor

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Grubbs

   

Title:

 

Senior Vice President

By:

 

/s/    W. DOUGLASS HARRIS

--------------------------------------------------------------------------------

   

Name:

 

W. Douglass Harris

   

Title:

 

Vice President

DUXFORD FINANCIAL, INC.

as Guarantor

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

   

Name:

 

Wade H. Cable

   

Title:

 

Executive Vice President

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

   

Name:

 

Michael D. Grubbs

   

Title:

 

Senior Vice President

HSP INC.

By:

 

/s/    RICHARD S. ROBINSON

--------------------------------------------------------------------------------

   

Name:

 

Richard S. Robinson

   

Title:

 

Senior Vice President

By:

 

/s/    W. DOUGLASS HARRIS

--------------------------------------------------------------------------------

   

Name:

 

W. Douglass Harris

   

Title:

 

Treasurer



--------------------------------------------------------------------------------

OX I OXNARD, L.P.

as Guarantor

By:

 

William Lyon Homes, Inc.,
its general partner

   

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

       

Name:

 

Wade H. Cable

       

Title:

 

President

   

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

       

Name:

 

Michael D. Grubbs

       

Title:

 

Senior Vice President

ST. HELENA WESTMINSTER ESTATES, LLC

as Guarantor

   

By:

 

William Lyon Homes, Inc.,
its sole member

   

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

       

Name:

 

Wade H. Cable

       

Title:

 

President

   

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

       

Name:

 

Michael D. Grubbs

       

Title:

 

Senior Vice President

THE RANCH GOLF CLUB CO.

as Guarantor

   

By:

 

William Lyon Homes, Inc.,
its general partner

   

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

       

Name:

 

Wade H. Cable

       

Title:

 

President

   

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

       

Name:

 

Michael D. Grubbs

       

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

LYON MONTECITO, LLC

as Guarantors

By: William Lyon Homes, Inc.,
its sole member

   

By:

 

/s/    WADE H. CABLE

--------------------------------------------------------------------------------

       

Name:

 

Wade H. Cable

       

Title:

 

President

   

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

       

Name:

 

Michael D. Grubbs

       

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

 

UBS SECURITIES LLC

By:

 

/s/    ROBERT CROWLEY

--------------------------------------------------------------------------------

   

Name:

 

Robert Crowley

   

Title:

 

Executive Director

By:

 

/s/    MAULIN SHAH

--------------------------------------------------------------------------------

   

Name:

 

Maulin Shah

   

Title:

 

Associate Director